UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                   ______________________________

                            No. 01-31155
                          Summary Calendar
                   ______________________________


ARVINE ADKISSON,

            Plaintiff-Appellant


VERSUS

SCHLUMBERGER TECHNOLOGY CORPORATION,

            Defendant-Appellee


         ___________________________________________________

             Appeal from the United States District Court
                 For the Western District of Louisiana
                              (01-CV-329)
         ___________________________________________________
                             April 9, 2002


Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     The appellant, Arvine Adkisson, appeals the district court’s

August 27, 2001 order which dismissed his ADEA claim for failure to

timely file an administrative charge with the EEOC.     Adkisson’s

Louisiana state law discrimination claim remains pending before the


     *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
district court.     Thus, final judgment has not been entered in the

case.

       Schlumberger contends that we are without jurisdiction to hear

this    appeal   because   Adkisson   is   not   appealing   from   a   final

judgment.    We disagree.     We have jurisdiction to hear the appeal

under the collateral order doctrine because the district court’s

ruling conclusively determined the disputed question; resolved an

issue that is completely separate from the merits of Adkisson’s

ADEA claim, and would be effectively unreviewable on appeal from a

final judgment.     Digital Equipment Corp. v. Desktop Direct, Inc.,

511 U.S. 863, 867 (1994).      Thus, Schlumberger’s motion to dismiss

the appeal for lack of jurisdiction which has been carried with the

case is DENIED.

       We now turn to the issue of whether the district court

properly dismissed Adkisson’s ADEA claim for failure to file a

timely EEOC charge.         After carefully reviewing both parties’

arguments, the applicable law, and the district court’s memorandum

ruling, we AFFIRM for essentially the same reasons stated by the

district court in its August 27, 2001 order.

       AFFIRMED.




                                      2